Citation Nr: 0317194	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  01-01 397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty from February 1971 to March 
1972.  He died in 1981 and the appellant is his surviving 
spouse.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in San Juan, the Commonwealth of Puerto Rico.  A 
February 21, 2002, Board decision found that new and material 
evidence had not been presented to reopen a claim for service 
connection for the cause of the veteran's death.  Thereafter, 
the appellant filed an appeal to the United States Court of 
Appeals for Veterans Claims (hereinafter Court).  In an Order 
dated December 18, 2002, the Court vacated the February 21, 
2002, Board decision and granted a Joint Motion for Remand.  
The Joint Motion determined that sufficient new and material 
evidence had been presented to reopen the claim for service 
connection for the cause of the veteran's death, and this 
fact has been reflected in the manner in which the issue has 
been listed on the title page.  

REMAND

In addition to finding that sufficient new and material 
evidence had been presented to reopen the appellant's claim, 
the Joint Motion also found that the February 21, 2002, 
decision "failed to discuss the requirement to notify any 
appellant of the information necessary to substantiate his 
claim, and did not indicate what evidence, if any, would be 
gathered by appellant, and which evidence would be provided 
by VA."  See Veterans Claims Assistance Act of 2000 (VCAA) 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002) and implementing regulations 66 
Fed. Reg. 45, 620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Accordingly, the case 
must be REMANDED for the following action:

1.  The regional office must review the 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  The 
regional office should ensure that the 
notification requirements and development 
procedures contained in the VCAA are 
fully complied with and satisfied.  In 
particular, the regional office should 
inform the appellant of the type of 
evidence required from her and what 
evidence VA will obtain (with assistance 
from her) in order to substantiate her 
claim.  The appellant should also be 
informed that VA will assist her in 
obtaining identified evidence, should she 
require such assistance.  

2.  Following the completion of the 
action requested above, if the claim for 
service connection for the cause of the 
veteran's death is denied, the appellant 
and her representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including the  VCAA.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  No action is 
required of the appellant until she is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



